284 F.2d 221
109 U.S.App.D.C. 87
Louisan MAMER, In re Parcel 2557, Appellant,v.DISTRICT OF COLUMBIA REDEVELOPMENT LAND AGENCY, Appellee.
Nos. 15656, 15657.
United States Court of Appeals District of Columbia Circuit.
Argued June 16, 1960.Decided June 30, 1960.

Mr. Ralph A. Ricketts, Washington, D.C., with whom Mr. Robert H. McNeill, Washington, D.C., was on the brief, for appellant.
Mr. S. Billingsley Hill, Atty., Dept. of Justice, with whom Messrs. Roger P. Marquis and Robert R. MacLeod, Attys., Dept. of Justice, were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and BAZELON and BASTIAN, Circuit judges.
PER CURIAM.


1
Appellant owned property which was condemned under an urban redevelopment plan.1  In her complaint in the District Court she alleged that the action of the Land Agency was arbitrary and capricious, in that the purpose for which her property was seized was not a public purpose and the taking was therefore illegal.  The District Court gave summary judgment for the Government on this point, upon the authority of Berman v. Parker2 and Donnelly v. District of Columbia Redevel.  Land Agency.3  We think the District Court was correct in the matter.


2
Appellant also complains of rulings of the trial court upon questions of evidence and complains concerning the amount of the verdict in view of the evidence.  We find no error.


3
Affirmed.



1
 45 Stat. 1415 (1929), D.C.Code 16-619 to 16-644 (1951); 60 Stat. 798 (1946), as amended, D.C.Code 5-701 et seq.  (1951)


2
 348 U.S. 26, 75 S. Ct. 98, 99 L. Ed. 27 (1954)


3
 106 U.S.App.D.C. 99, 269 F.2d 546 (D.C.Cir.1959), certiorari denied 361 U.S. 949, 80 S. Ct. 402, 4 L. Ed. 2d 381 (1960)